FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of February 2008 Commission File Number:001-33632 BROOKFIELD INFRASTRUCTURE PARTNERS L.P. (Translation of registrant's name into English) 7 Reid Street 4th Floor Hamilton, HM 11 Bermuda (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): o Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- o The press release attached as an exhibit hereto is incorporated by reference herein.The registrant previously filed such press release inadvertently as an exhibit to a current report on Form 8-K.As a corrective measure, the press release is now being furnished on this report of a foreign private issuer on Form 6-K. Exhibit Description 99.1 Press Release, Dated January 31, 2008, Regarding Brookfield Asset Management Completes Spin-off of Brookfield Infrastructure Partners L.P. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: February 6, 2008 BROOKFIELD INFRASTRUCTURE PARTNERS L.P. by its General Partner BROOKFIELD INFRASTRUCTURE PARTNERS LIMITED By: /s/ James Keyes Name: James Keyes Title:Director
